                      Case 1:19-cr-00233-APM Document 1 Filed 06/14/19 Page 1 of 1
AO 91 (Rev. 08/09) Criminal Complaint


                                    UNITED STATES DISTRICT COURT
                                                                  for the
                                                       DistrictDistrict
                                                  __________    of Columbia
                                                                        of __________

                  United States of America                           )
                             v.                                      )
               MAURICIO MAZABEL SOTO                                 )      Case No.
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)


                                                      CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                      April 8, 2019               in the countUy of            COLOMBIA
                                                                , the defendant(s) violated:

            Code Section                                                      Offense Description
21 U.S.C. § 959(a)                               did unlawfully, knowingly, and intentionally distribute 5 kilograms or more of a
and § 841(b)(1)(A)                               mixture and substance containing a detectable amount of cocaine, a
                                                 Schedule II narcotic drug controlled substance, knowing or having
                                                 reasonable cause to believe that such substance or chemical will be
                                                 unlawfully imported into the United States.




         This criminal complaint is based on these facts:
SEE ATTACHED STATEMENT OF FACTS




         ✔ Continued on the attached sheet.
         u



                                                                                                Complainant’s signature

                                                                                     ADRIAN CHINDGREN, Special Agent
                                                                                                 Printed name and title

Sworn to before me and signed in my presence.


Date:             06/14/2019
                                                                                                   Judge’s signature

City and state:                           Washington, DC                      ROBIN M. MERIWEATHER, U.S. Magistrate Judge
                                                                                                 Printed name and title
